Interim Decision #2780

MATTER OF GARCIA-FLORES
In Deportation Proceedings
A-22315032
Decided by Board February 27, 1980
(1) Violation of a regulatory requirement by a Service officer can result in evidence
being excluded or proceedings invalidated where the regulation in question serves a
purpose of benefit to the alien and the violation prejudiced interests of the alien which
were protected by the regulation.
(2) Where respondent alleged violation of the "warning" requirements set forth in 8
C.F.R. 287.3, record is remanded to clarify the regulatory requirements in this regard,
and to provide the respondent the opportunity to demonstrate that the investigating
officer's actions prejudiced her interests in a manner affecting the outcome of the
deportation proceedings.
CHARG E

Order. Act of 1952—Section 241(a)(2), I&N Act (8 U.S.C. 1251(a)(2)1—Entry without
inspection
ON BEHALF OF RESPONDENT:

ON BEHALF OF SERVICE_

Ingrid K. Hrycenko
Carlos Vellanoweth, Esquire
931 N. Vignes Street, Suite 2
Trial Attorney
Los Angeles, California 90012
BY: Milhollan, Chairman; Maniatis, Appleman, Maguire and Farb, Board Members

In a decision dated October 20, 1977, an immigration judge found the
respondent deportable as charged and granted her voluntary departure. The respondent appeals from this decision. The record will be
remanded.
The respondent is a 33-year-old native and citizen of Mexico. On July
28, 1977, an Order to Show Cause was issued, charging her with
deportability under section 241(a)(2) of the Immigration and Nationality Act, 8 U.S.C. 1251(a)(2), as one who entered the United States
without inspection. At a deportation hearing at which she was
represented by counsel, the immigration judge found that the respondent's deportability had been established by clear, convincing, and
unequivocal evidence. The basis of this finding was the testimony of a
Service investigator and two Service forms presented into evidence a
325

Interim Decision #2780
Form 1-213, "Record of Deportable Alien," and a Form 1-274, "Request
for Return to Mexico." This evidence showed that the respondent had
entered this country without inspection by paying a smuggler. Objections by the respondent's attorney that this evidence was inadmissible
because the respondent had not been warned of her rights were
overruled.
On appeal, the respondent contends that the immigration judge
erred in denying her motion to suppress the evidence in question in
view of the testimony of the Service investigator that he had not
advised the respondent of her rights under 8 C.F.R. 287.3 and under the
fifth amendment. She also contends that the immigration judge should
have allowed her to testify regarding the circumstances of her arrest
and interrogation.
We will first address the assertion that the evidence used to establish deportability was inadmissible because the respondent had not
been warned of her rights under the fifth amendment and 8 C.F.R.
287.3.
The respondent was arrested without a warrant during a "survey" of
a food processing plant. The only Service officer who testified at the
hearing stated that although he had taken part in the "survey," he
could not recall whether he had arrested the respondent. He stated
that he had not conducted the initial field interview, but that he had
interviewed the respondent at the District Office. During this latter
interview, the respondent "readily answered" the officer's questions,
admitting her alienage and the time and manner of her entry. She
initially requested voluntary departure and the Form 1-274 was prepared along with the Form I-213.'
This interview was subject to the provisions of 8 C.F.R. 287.3, which
then provided in relevant part
An alien arrested without a warrant of arrest under the authority contained in section
287(a)(2) of the Immigration and Nationality Act shall be examined as therein
provided by an officer other than the arresting officer, unless no other qualified officer

is readily available and the taking of the alien before another officer would entail
unnecessary delay, in which event the arresting officer, if the conduct of such examination is a part of the duties assigned to him, may examine the alien.... If the
examining officer is satisfied that there is prima facie evidence establishing that the

arrested alien is in the United States in violation of the immigration laws, further
action in the case shall be taken as provided in Part 242 of this chapter. An alien
arrested without warrant of arrest shall be advised of the reason of his own arrest and
his right to be represented by council (sic) of his own choice, at no expense to the
Government. He shall also be advised that any statement he makes may be used
against him in a subsequent proceeding and that a decision will be made within 24
hours or less as to whether he will be continued in custody or released on bond or

' Subsequent to this interview, the respondent retained counsel, withdrew the request
for voluntary departure, and asked for a hearing to determine deportability.
326

Interim Decision #2780
recognizance ....

8 C.F.R. 287.3 (1977).
The officer who interviewed the respondent testified that he had not
advised her of the "Miranda" warnings. These warnings were not
necessary. See Navia-Duran v. INS, 568 F.Zd 803 (1 Cir. 1977); Trio'sHernandez v. INS, 528 F.2d 366, 368 (9 Cir. 1975). He further testified,
however, that he did not advise her that she "had a right to an
attorney."' Such a warning was required to be given at some point
under the provisions of 8 C.F.R. 287.3.3
The failure to comply with a regulatory requirement of this nature
would be relevant in assessing any question of voluntariness. See
Navia-Duran v. INS, supra at 808. Moreover, the further question
arises of whether or not a violation of 8 C.F.R. 287.3, without a showing
that the statement that followed was involuntarily made, may lead to a
finding that the statement is inadmissible. Our conclusion is that such
a violation may lead to a finding of inadmissibility under certain
circumstances.
It has been often stated that an "agency of the government must
scrupulously observe rules, regulations, or procedures which it has
established" and that when "it fails to do so, its action cannot stand
and courts will strike it down ... " United States v. Heffner, 420 F.2d
809, 811 (4 Cir. 1969), and the cases cited therein. A rigid rule has not
emerged, however, under which every violation of an agency regulatory requirement results in the invalidation of all subsequent agency
action or the exclusion of evidence from administrative proceedings.
See United States v. Caceres, 99 S. Ct. 1465 (1979); American Farm
Lines v. Black Ball Freight Service, 397 U.S. 532 (1970); United States v.
Calderon Medina, 591 F.2d 529 (9 Cir. 1979); United States v. Piazzas,
457 F. Supp. 1350 (W.D. Pa. 1973). Once one goes beyond stating these
-

Although this answer arose in the context of questioning the officer about "Miranda"
warnings, we must assume on this record that no warning as to the more limited right to
counsel as required under 8 C.F.R. 287.3 was given.
' The requirement in 8 C.F.R. 287.3 (1977) concerning advice as to right to counsel was
unclear in two respects. First, it was not clear whether the warning was required at the
Onset of the interview or only alter it was determined that a prima facie rose of
deportability existed. The regulation has since been revised (or clarified) to provide that
the advice is not necessary until it is determined that a prima facie case exists. See 8
C.F.R. 287.3 (February 22, 1979). The regulation was also not clear on its face as to the
natures of the advice required (i.e., whether an alien should be advised of a limited right
to counsel at that interview or instead advised only of a limited right to counsel at any
deportation or exclusion proceeding should such proceedings become necessary). The
regulation has been understood to require the latter more limited advice (see NaviaDuran v. INA supra at 809) and the Service apparently intended this more limited
requirement (see 44 Fed. Reg: 4652 (1979)). See also Crosland, Arrest, Interrogation and
Detention of Aliens and the Munoz Case, Interpreter Releases, Vol. 56, No. 34, p. 408
(Aug. 31, 1979).

327

Interim Decision #2780
two general principles, however, the dividing line between those administrative regulatory violations which will or will not render subsequent agency actions invalid becomes more difficult to establish.
The Supreme Court has stated that the "duty to enforce an agency
regulation is most evident when compliance with the regulation is
mandated by the Constitution or federal law." United States v. Caceres,
supra at 1470. Thus, in Bridges v. Wixon, 326 U.S. 135, 152-153 (1945),
the Court ruled invalid a deportation ordered on the basis of statements which were not taken in compliance with rules designed "to
afford [the alien] due process of law" by providing "safeguards against
essentially unfair procedures." The Court in Bridges reaffirmed the
statement in U.S. ex rel. Bilokumsky v. Tod, 263 U.S. 149, 155 (1923),
that "one under investigation with a view to deportation is legally
entitled to insist upon observance of rules promulgated by the Secretary [of Labor] pursuant to law." Thus, where agency action is required
by constitutional or statutory law, violation of an implementing regulatory requirement is subject to serious challenge.
However, even where regulations are not founded on a constitutional
or statutory requirement, an agency still has a "duty to obey them."
United States v. Caceres, supra at 1471, n. 14. Where "the rights of
individuals are affected, it is incumbent upon agencies to follow their
own procedures .... even where the internal procedures are possibly
more rigorous than otherwise would be required." Morton v. Ruiz, 415
U.S. 199, 235 (1974). See also Vitarelli v. Seaton, 359 U.S. 535 (1959);
Service v. Dulles, 354 U.S. 363 (1957); U.S. ex rel. Accardi v. Shaughnessy, 347 U.S. 260 (1954). But see American Farm Lines v. Black Ball
Freight Service, supra. '

In reviewing these precedents, the United States Court of Appeals
for the Ninth Circuit has concluded that a two-prong test should be
used to determine whether deportation proceedings should be invalidated where a Service regulation has been violated. See United States v.
Calderon Medina, supra. First, the regulation in question must serve a
-

"purpose of benefit to the alien." Calderon Medina at 531. Secondly, if
it does, the Ninth Circuit has held that the regulatory violation will
render the proceeding unlawful "only if the violation prejudiced interests of the alien which were protected by the regulation." CalderonMedina, id. In that case, where detained aliens had not been advised at
the time of their deportation proceedings of the right to communicate
with a consular or diplomatic officer of their country of nationality,
criminal proceedings were remanded to allow the aliens the opportunity to "specifically" identify any prejudice resulting from the violation.
The District Court was directed to determine whether the violation

"harmed the aliens" interests in such a way as to affect potentially the
outcome of their deportation proceeding." Calderon-Medina at 532.
328

Interim Decision #2780
We will adopt this "prejudice" test set forth by the Ninth Circuit. In
those eases where agency action has been invalidated by the Supreme
Court there has either been an expressed or clearly apparent prejudice
to the individual as a result of a violation of a rule or regulation
promulgated at least in part to bestow a procedural or substantive
benefit on the individual in question. Where compliance with the
regulation is mandated by the Constitution, prejudice may be
presumed. Similarly, where an entire procedural framework, designed
to insure the fair processing of an action affecting an individual is
created but then not followed by an agency, it can be deemed
prejudicial. See Vitarelli v. Seaton, supra; Service v. Dulles, supra; U.S.
ex rel. Accardi v. Shaughnessy, supra. As a general rule, however,
prejudice will have to be specifically demonstrated.
We do not find that the case before us is one in which the claimed
regulatory violation may be presumed to have prejudiced the respondent. We are satisfied, however, that 8 C.F.R. 287.3 was intended to serve
a purpose of benefit to the alien. We will accordingly remand the record
to allow the respondent the opportunity to demonstrate that the
investigating officer's action prejudiced her interests that were protected by the regulation and that such prejudice affected the outcome
of the deportation proceedings. In this regard, it should be determined
whether evidence supporting a finding of deportability arose prior to
the apparent regulatory violation. Moreover, on remand the parties to
the proceeding should be given the opportunity to present their positions regarding the ambiguity of the regulatory requirements at issue
here. See footnote 3, supra. Further, the respondent should be given
the opportunity to testify concerning the circum stances of her arrest
and questioning.
ORDER' The record is remanded for further proceedings consistent with this opinion.

329

